      Case 1:20-mj-00820-LB Document 3 Filed 09/21/20 Page 1 of 2 PageID #: 21

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
LKG                                                 271 Cadman Plaza East
F. #2019R01646                                      Brooklyn, New York 11201



                                                    September 21, 2020

By E-mail

The Honorable Roanne L. Mann
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Yinghang Yang
                      Criminal Docket No. 20-MJ-820

Dear Judge Mann:

                The government respectfully moves for an order unsealing the above-captioned
matter in its entirety.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                           By:                /s/
                                                    Lindsay K. Gerdes
                                                    Assistant U.S. Attorney
                                                    (718) 254-6155
Enclosure

cc:      Clerk of Court (by ECF)
         Defense Counsel of Record, Esq. (by ECF)
   Case 1:20-mj-00820-LB Document 3 Filed 09/21/20 Page 2 of 2 PageID #: 22


LKG
F.# 2019R01646

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   CR 20-MJ-820
YINGHANG YANG,
     also known as “James Yang,”

                       Defendant.

--------------------------X

                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Lindsay K. Gerdes, for

an order unsealing the above-captioned matter in its entirety.

                 WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.


Dated:     Brooklyn, New York
           September 21, 2020



                                               /s/ Roanne L. Mann
                                              HONORABLE ROANNE L. MANN
                                              UNITED STATES MAGISTRATE JUDGE
                                              EASTERN DISTRICT OF NEW YORK
